                Case 2:19-sw-00870-DB Document 5 Filed 06/04/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ                                                        FILED
   Assistant United States Attorney                                       Jun 04, 2020
 3 501 I Street, Suite 10-100                                         CLERK, U.S. DISTRICT COURT
   Sacramento, CA 95814                                             EASTERN DISTRICT OF CALIFORNIA

 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION                   --------------- ORDER TO UNSEAL SEARCH
                                                        PROPOSED]
     OF THE UNITED STATES OF AMERICA                    WARRANTS AND SEARCH WARRANT
12   FOR SEARCH WARRANTS CONCERNING:                    AFFIDAVITS
13
     2005 Gold Mercedes-Benz Convertible coupe          2:19-SW-0866-DB
14   with California license plate 5JLZ160

15
     2002 Blue Chevy Avalanche four door pickup         2:19-SW-0867-DB
16   truck with California license plate 6T58075

17                                                      2:19-SW-0868-DB
     The Person of Phil Roger WEGER
18                                                      2:19-SW-0869-DB
     The Person of Sharon Lee TEAGUE
19                                                      2:19-SW-0870-DB
     The Person of Brad William HESSE
20                                                      2:19-SW-0871-DB
     13380 Brookwood Way, Lathrop, CA 95330.
21                                                      2:19-SW-0872-DB
     2007 Blue Ford Mustang with California license
22   plate 6ACW665

23                                                      2:19-SW-0873-DB
     1990 Black Toyota pickup with California
24   license plate 88547P2

25                                                      2:19-SW-0874-DB
     1998 White Ford F-150 with a black passenger
26   door and black tailgate, with California license
     plate 5Z18368
27

28 / / /

      ORDER TO REQUEST TO UNSEAL SEARCH
      WARRANTS AND SEARCH WARRANT                       1
      AFFIDAVITS
              Case 2:19-sw-00870-DB Document 5 Filed 06/04/20 Page 2 of 2

 1        Upon application of the United States of America and good cause having been shown,

 2        IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

 3 ordered unsealed.

 4

 5   Dated: June 4, 2020
                                                        The
                                                        Th
                                                        T             Edmund
                                                         he Honorable Ed
                                                                      Edmund F.
                                                                             F Brennan
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER TO REQUEST TO UNSEAL SEARCH
     WARRANTS AND SEARCH WARRANT                    2
     AFFIDAVITS
